Citation Nr: 0615323	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-28 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher rating for degenerative joint 
disease of the lumbosacral spine, evaluated as 10 percent 
disabling prior to October 20, 2005.

2.  Entitlement to a higher rating for degenerative joint 
disease of the lumbosacral spine, evaluated as 20 percent 
disabling from October 20, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was previously remanded by the 
Board for further development in March 2005, and again in 
September 2005.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the title page.  


FINDINGS OF FACT

1.  Prior to October 20, 2005, the veteran's degenerative 
joint disease of the lumbosacral spine was evidenced by 
forward flexion to 80 degrees, extension to 15 degrees, and 
bilateral lateral flexion to 20 degrees.

2.  On examination in October 2005, the veteran's 
degenerative joint disease of the lumbosacral spine was 
evidenced by forward flexion to 60 degrees, extension to 10 
degrees, and bilateral lateral flexion to 10 degrees, left 
rotation to 15 degrees, and right rotation to 20 degrees, all 
accompanied by some pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine prior to 
October 20, 2005, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5237 (2005).

2.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the lumbosacral spine from 
October 20, 2005, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was service connected for degenerative joint 
disease of the lumbosacral spine as secondary to a service-
connected disability of the distal left fibula.  The spine 
disability was evaluated by the RO as 10 percent disabling, 
effective July 12, 2002.  The 10 percent evaluation was based 
on the medical evidence of record at the time, consisting 
primarily of the report of a fee-based examination given at 
the Ohio State University Medical Center (OSU) in November 
2002.  

The examiner noted the veteran's medical history, including 
his complaints of problems beginning in 2002, about the same 
time he began having problems with his left knee.  The 
veteran denied any specific injury to the back, but contended 
that, because of the difficulty encountered in walking with 
his service-connected left ankle disability, he had to walk 
with a limp, which he believed gave rise to his left ankle 
and low back difficulties.  

On examination of the back, the veteran was found to have 
normal musculature, and no tenderness to palpation in the 
lumbosacral spine.  Flexion of the lumbosacral spine was to 
80 degrees, extension was to 15 degrees, and right and left 
lateral extension was to 20 degrees.  The examiner opined 
that the veteran's left knee and lumbosacral spine 
disabilities were at least as likely as not secondary to his 
left ankle disability.  

A routine examination given in April 2004 following a left 
knee arthroscopy revealed no limitation of range of motion of 
the lumbosacral spine, except that the veteran's fingertips 
could only reach to mid-shin.  The examiner noted that the 
veteran had a protuberant abdomen.  

As a requirement of the Board's September 2005 remand, the 
veteran was afforded a VA orthopedic examination, given in 
October 2005.  The veteran reported back pain and resulting 
difficulty sleeping at night.  He also reported occasional 
muscle spasms at night, especially when he got cold.  The 
veteran was able to flex to 60 degrees, with the last 20 
degrees being painful.  Left and right lateral bending was to 
10 degrees, also with pain.  Right lateral rotation was to 20 
degrees, with the last 10 degrees being in pain; left lateral 
rotation was to 15 degrees, with the last 10 degrees also 
being painful.  There was no weakness noted in the 
lumbosacral spine.  

In a November 2005 addendum addressing specific questions 
raised by the Board in its remand, the examiner noted that 
the veteran complained that his lower back ached all the 
time, graded as a six out of 10.  Pain was said to increase 
with prolonged walking and standing; sitting made it worse.  
He was able to stand upright.  Examination of the veteran's 
lumbosacral spine revealed what the examiner characterized as 
moderate limitation of movement in all directions, along with 
pain.  No weakness was observed, though the examiner opined 
that the veteran's limitation of movement and aches and pains 
in the lower spine would limit the veteran in lifting, 
pushing, and pulling heavy objects of 20 pounds or more.

Based on the results of the October 2005 examination, the RO 
increased the veteran's disability rating to 20 percent, 
effective October 20, 2005, the date of the examination.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).

Here, the examiner took the preceding considerations into 
account, noting fatigue with prolonged activities such as 
walking, standing, and sitting.  The examiner found no 
weakness, but reported functional loss in terms of lifting, 
pushing, and pulling heavy objects of 20 pounds or more.  The 
examiner did not indicate that these specific limitations 
equated to the criteria contemplated by a higher rating.  
Rather, as noted, he characterized the veteran's overall 
limitation of movements of the spine as moderate.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Further, in cases such 
as this one, where the original rating assigned has been 
appealed, consideration must be given as to whether the 
veteran deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.  Accordingly, the Board will evaluate the veteran's 
disability as it has been staged by the RO, that is, for the 
period prior to October 20, 2005, and for the period 
beginning October 20, 2005. 

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The veteran 
was notified of these changes in the supplemental statement 
of the case (SSOC) issued in June 2005.

The first of these changes, effective September 23, 2002, 
involve only changes to the rating of intervertebral disc 
syndrome (IVDS), rating this disability based on the 
occurrence of incapacitating episodes.  Since the veteran has 
not been diagnosed with IVDS, these rating criteria and the 
September 23, 2002, changes will not be discussed here.  

The second change, effective September 26, 2003, renumbered 
all of the spine diagnostic codes, and provides for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a (2005).

Because the September 26, 2003, changes became effective 
during the pendency of the claim, the Board must determine 
whether the revised version is more favorable to the veteran.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.  

The veteran's degenerative joint disease of the lumbosacral 
spine is evaluated utilizing Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5003, in turn, calls for evaluation 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Id.  Limitation of motion of the lumbar spine is evaluated 
under the old criteria utilizing Diagnostic Code 5292.  Under 
Diagnostic Code 5292 (2002), a 10 percent evaluation is for 
application when there is slight limitation of motion of the 
lumbar spine.  A 20 percent evaluation is for application 
when there is moderate limitation of motion of the lumbar 
spine.  A 40 percent evaluation, the highest available under 
Diagnostic Code 5292, is for application when there is severe 
limitation of motion of the lumbar spine.  

Evaluating the veteran's degenerative joint disease of the 
lumbosacral spine under the old criteria for the period prior 
to October 20, 2005, the Board finds that the veteran's 
disability picture, as shown by the limitation of range of 
motion in the course of the November 2002 examination, more 
nearly approximates the criteria required for a 10 percent 
evaluation.  The veteran was able to flex to 80 degrees, with 
90 degrees being the norm.  Id.  Extension was half of 
normal, and lateral flexion was two thirds of normal.  A 
routine examination in April 2004 reported no limitation on 
range of motion of the lumbosacral spine, except that the 
veteran's fingertips could only reach to mid-shin, which was 
apparently a limitation imposed by the veteran's protuberant 
abdomen.  Utilizing the old criteria, the Board finds that a 
rating higher than the currently assigned 10 percent for the 
period prior to October 20, 2005, is not warranted.  There 
was no suggestion in the evidence of record that the veteran 
experienced functional losses due to pain, etc., that equated 
to greater limitation of motion.

As noted, new criteria became effective September 26, 2003, 
renumbering all of the spine diagnostic codes, and providing 
for the evaluation of all spine disabilities under a new 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the new General Rating Formula, a 10 percent 
evaluation is for application with forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

Here, in applying the new criteria to the medical evidence of 
record prior to the October 2005 examination, a rating higher 
than the assigned 10 percent is not warranted.  Prior to the 
October 2005 examination, the evidence showed that the 
veteran could flex his thoracolumbar spine to 80 degrees, 
which would warrant a 10 percent evaluation.  The Board notes 
that there was no report from the November 2002 examination 
showing range of motion regarding left and right rotation.  
Even without those two numbers, however, the combined range 
of motion of the thoracolumbar spine was 135 degrees, which 
would also warrant only a 10 percent evaluation.  In sum, 
applying both the old and the new rating criteria to the 
medical evidence of record prior to the veteran's October 
2005 examination, an evaluation higher than 10 percent is not 
warranted.  As noted above, the evidence does not suggest 
functional loss for this period that equated to greater 
limitation of motion.

The veteran's October 2005 examiner described the limitation 
of motion of the veteran's lumbosacral spine as moderate in 
all directions.  Under the old rating criteria, moderate 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation, which is the current award effective as 
of the October 20, 2005 examination.  A higher award under 
the old criteria is not warranted because limitation was not 
described as being severe or functional loss due to pain as 
equated to severe limitation of motion, as would be required 
for a higher, 40 percent, evaluation.  

The October 2005 examination revealed that the veteran was 
able to flex to 60 degrees, with the last 20 degrees being 
painful.  Left and right lateral bending was to 10 degrees, 
also with pain.  Right lateral rotation was to 20 degrees, 
with the last 10 degrees being in pain; left lateral rotation 
was to 15 degrees, with the last 10 degrees also being 
painful.  While there was pain on motion as described, there 
is no indication that this pain was the limiting factor 
because the examiner did not state that the limits reached 
were limits imposed by pain.  There was no weakness noted in 
the lumbosacral spine.

Applying the findings of the veteran's October 2005 
examination to the new rating criteria, the Board finds that 
the veteran's disability picture, as shown by the limitation 
of range of motion in the October 2005 examination, more 
nearly approximates the criteria required for the presently 
assigned 20 percent rating.  While the combined range of 
motion of the thoracolumbar spine, 125 degrees, was greater 
than 120 degrees, which would warrant a 10 percent 
evaluation, forward flexion was 60 degrees, which warrants a 
20 percent evaluation.  A higher evaluation for limitation of 
range of motion of the thoracolumbar spine would require a 
showing of forward flexion limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, 
neither of which has been shown.  Even when accounting for 
pain, which began after 40 degrees of flexion, the disability 
picture does not suggest that functional losses equate to 
flexion limited to 30 degrees.  Rather, as already noted, 
even with the onset of pain at certain points of the range of 
motion, the pain is not tantamount to the criteria for the 
higher rating.  A higher evaluation is thus not warranted 
under the new rating criteria for the period beginning 
October 20, 2005.  

To summarize, the medical evidence of record prior to the 
veteran's October 2005 examination did not warrant an 
evaluation higher than the assigned 10 percent under either 
the old or the new rating criteria.  The findings of the 
October 2005 examination warranted the increased evaluation 
of 20 percent that was assigned by the RO in its December 
2005 rating decision, but a higher evaluation is not 
warranted under either the old or the new criteria. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002, the month after receipt of his claim, and more than 
five months prior to the initial rating decision.

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  The 
veteran was apprised of the changes in the criteria for 
evaluating disabilities of the spine.

The RO did not, in explicit language, specifically request 
that the veteran provide any evidence or information he had 
pertaining to his claim.  However, reading the August 2002 
letter as a whole, the Board finds that the letter was in 
compliance with the "fourth notice element."  See Mayfield, 
19 Vet. App. at 127.  The letter fulfilled the essential 
purposes of the regulation in that it gave notice to the 
veteran that specifically told him that he should provide or 
identify additional private medical records which would 
support his claim so that VA could obtain them on his behalf, 
and to identify additional VA medical records which would 
support his claim so that VA could obtain them.  Since 
adjudication of this issue involves only medical evidence, by 
informing the veteran that he should submit or identify both 
private and VA medical evidence, VA effectively asked the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Further, the veteran informed the RO 
in a statement dated in July 2004 that he had no other 
medical evidence to submit.  Thus, the Board concludes that 
VA is in compliance with its duty to request the veteran to 
submit any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  Id.  

Additionally, while the initial notification did not include 
the criteria for a rating or for award of an effective date, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the veteran was subsequently apprised of the essentials of 
the use of VA rating schedules used to evaluate disabilities.  
Further, the issue of effective dates is not now before the 
Board.  Consequently, a remand is not necessary.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided).

Regarding VA's duty to assist, the Board obtained the 
veteran's SMRs and VA and private medical records, and 
secured examinations during the pendency of his claim in 
order to ascertain the severity of his disability.  VA has no 
duty to inform or assist that was unmet.


	(CONTINUED ON NEXT PAGE)


ORDER

A rating higher than 10 percent for the service-connected 
back disability prior to October 20, 2005, is denied.

A disability rating higher than 20 percent for the service-
connected back disability since October 20, 2005, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


